Third District Court of Appeal
                                State of Florida

                           Opinion filed January 25, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                          Nos. 3D16-2152 & 3D16-1977
                          Lower Tribunal No. 15-16130
                               ________________


                  J.P., the father, and E.R., the mother,
                                    Appellants,

                                         vs.

              Department of Children and Families, et al.,
                                     Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Maria I.
Sampedro-Iglesia, Judge.

        Law Office of Richard F. Joyce, P.A., and Richard F. Joyce, for appellant
J.P., the father; Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel,
Third Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant
E.R., the mother.

      Laura J. Lee (Sanford), for the Guardian ad Litem Program; Karla F.
Perkins, for the Department of Children and Families, for appellees.

Before SUAREZ, C.J. and LAGOA and SCALES, JJ.

      PER CURIAM.
      Both E.R., the mother, and J.P., the father, appeal the trial court’s detailed

order adjudicating the couple’s infant son dependent. We consolidated the two

appeals. We affirm because the order is supported by competent, substantial

evidenced adduced at the two-day dependency hearing.

      Affirmed.




                                         2